ORDER
On September 23, 1988, the Director of Lawyers Professional Responsibility filed a petition with this court in which he alleged, in effect that the respondent had misappropriated portions of a minor’s personal injury settlement funds. An audit conducted by the Director’s office of the respondent’s trust accounts resulted in a determination that respondent had misappropriated between $2,300 and $4,300 in claims. Thereafter, on October 6,1988, this court temporarily suspended the respondent from the practice of law pending final determination of the disciplinary proceedings. On April 18, 1989, the respondent entered into a stipulation with the Director of the Minnesota Lawyers Professional Responsibility Board. In that stipulation, the respondent waived his right to file an answer to the petition for disciplinary action, agreed that the original petition may be amended to state the amount of settlement proceeds in question as being $12,500 rather than $12,-000, unconditionally admitted the allegations of the petition as amended, and admitted unconditionally the findings of the Director’s audit of his trust account showing a misappropriation of client funds of between $2,300 and $4,300. Likewise, in the stipulation the respondent acknowledged that he had been advised of his right to be represented by an attorney but that he chose to proceed without one. He further waived all of his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR) and agreed to immediate disposition by this court under Rule 15, RLPR. In the stipulation the Director and the respondent join in recommending that *715disbarment in this case is appropriate pursuant to Rule 15, RLPR. In the stipulation the respondent further agrees to the imposition and payment of $750 in costs and $220.25 in disbursements pursuant to Rule 24, RLPR.
The court having considered the petition, the stipulation, and the audit attached thereto, NOW ORDERS:
1. That the respondent James A. Del Vecchio is hereby disbarred from the practice of law effective immediately.
2. The respondent shall reimburse the Director’s office in the amount of $970.25 for costs and disbursements.